

117 S1926 IS: Federal Capital Revolving Fund Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1926IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Van Hollen introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish a Federal Capital Revolving Fund to assist Federal agencies in purchasing capital assets, and for other purposes.1.Short titleThis Act may be cited as the Federal Capital Revolving Fund Act of 2021.2.Findings; purpose(a)FindingsCongress finds that—(1)sudden increases in funding for purchases of federally owned capital assets are difficult to fit within funding available under discretionary spending limits;(2)failure to recapitalize or replace Federal capital assets on a regular schedule ultimately increases the cost to taxpayers of delivering services;(3)in appendix J, entitled Principles of Budgeting for Capital Asset Acquisitions, of Circular A–11, the Office of Management and Budget recommended combining assets in capital acquisition accounts to accommodate spikes in funding capital acquisitions;(4)in the document entitled Budgeting for Federal Investment and dated April 15, 2021, the Congressional Budget Office states that there is, a budgetary incentive to opt for short-term leases even if they are more expensive than long-term leases or purchases, and identifies a Federal Capital Revolving Fund as a potential solution; and(5)the document of the Government Accountability Office numbered GAO–14–239 found that budgeting for federally owned capital assets could be improved by creating a Government-wide capital acquisition fund with upfront mandatory funding—(A)to pay for projects estimated to exceed a certain total-cost threshold; and(B)to be repaid by annual discretionary funding provided by agency subcommittee appropriators. (b)PurposeThe purpose of this Act is to improve the means by which the Federal Government budgets for expensive, federally owned, civilian facilities by— (1)establishing a mandatory revolving fund to pay the upfront costs of acquiring those facilities in a manner that ensures that the acquisition costs do not compete with smaller purchases and operating expenses for funding under applicable discretionary spending limits; and (2)requiring agencies to use discretionary appropriations to replenish the revolving fund referred to in paragraph (1) over a several-year period as the agencies use the facilities described in that paragraph to meet Federal mission needs. 3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of General Services.(2)Agency(A)In generalThe term agency means any agency included in a list under paragraph (1) or (2) of section 901(b) of title 31, United States Code.(B)ExclusionThe term agency does not include the Department of Defense.(3)Discretionary appropriationsThe term discretionary appropriations has the meaning given that term in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)).(4)Eligible agency project(A)In generalThe term eligible agency project means an action by an agency—(i)to acquire (including any related activity relating to siting, design, management and inspection, construction, or commissioning, and including all costs associated with temporary space and the acquisition of associated furniture, fixtures, and equipment necessary to furnish the Federal facility for initial occupancy) a facility for use by the agency as a Federal facility, through— (I)purchase;(II)construction;(III)manufacture;(IV)lease-purchase;(V)installment purchase;(VI)outlease-leaseback;(VII)exchange; or(VIII)modernization by renovation;(ii)to pay to the Administrator an administrative fee for each acquisition described in clause (i), in accordance with section 5(h); and(iii)the total cost of which is not less than $250,000,000.(B)ExclusionsThe term eligible agency project does not include—(i)an acquisition for resale in the ordinary course of agency operations;(ii)the acquisition of any consumable good, such as operating materials or supplies;(iii)an activity for normal maintenance or repair of real property;(iv)the payment of any salary or other operating expense of an agency;(v)the provision by an agency to any non-Federal individual or entity of—(I)a grant;(II)a tax incentive; or(III)a Federal credit assistance instrument; or(vi)the execution of any capital lease pursuant to which title does not automatically pass to the Federal Government.(5)Federal facilityThe term Federal facility means a structure on real property—(A)that has a useful life of not less than 25 years, as determined by the Administrator; and(B)within which 1 or more Federal employees or personnel carry out, or are proposed to carry out, an agency mission.(6)FundThe term Fund means the Federal Capital Revolving Fund established by section 4(a).(7)GSA-affected agencyThe term GSA-affected agency means an agency that acquires real property through the General Services Administration pursuant to section 3307 of title 40, United States Code. (8)Purchase transferThe term purchase transfer means an amount that is—(A)approved by an appropriations Act to be transferred from the Fund to a purchasing agency under section 5; and(B)not less than the amount required under section 5(d).(9)Purchasing agencyThe term purchasing agency means an agency that receives from the Fund a purchase transfer to pay the cost of an eligible agency project.4.Federal Capital Revolving Fund(a)EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Federal Capital Revolving Fund, consisting of the amounts deposited under subsection (b), to be administered by the Administrator.(b)DepositsThe Secretary of the Treasury shall deposit in the Fund—(1)as soon as practicable after the date of enactment of this Act, out of any funds in the Treasury not otherwise appropriated, $10,000,000,000 to capitalize the Fund; and(2)any amounts received from purchasing agencies through repayments under section 6.(c)AvailabilityAmounts in the Fund shall—(1)be used only for the purpose described in subsection (d)(1); and(2)remain available until expended.(d)Use of FundAmounts in the Fund—(1)shall be available only on approval of a purchase transfer to a purchasing agency to pay the costs of an eligible agency project, in accordance with this Act; and(2)may not be transferred or reprogrammed for any purpose other than the purpose specified in paragraph (1). 5.Purchase transfers(a)DefinitionsIn this section:(1)Applicable committee of jurisdictionThe term applicable committee of jurisdiction, with respect to an unaffected agency, means—(A)the Committee on Appropriations of the Senate;(B)the Committee on Appropriations of the House of Representatives; and(C)any other committee of the Senate or the House of Representatives, the approval of which is required for the unaffected agency to acquire real property.(2)Unaffected agencyThe term unaffected agency means an agency that acquires real property pursuant to an authority other than the General Services Administration.(b)Requests(1)GSA-affected agenciesTo be eligible to receive a purchase transfer from the Fund, a GSA-affected agency shall submit to the Administrator, the Committees on Appropriations and Environment and Public Works of the Senate, and the Committees on Appropriations and Transportation and Infrastructure of the House of Representatives a request that describes—(A)the eligible agency project proposed to be carried out by the GSA-affected agency using the purchase transfer; and(B)with respect to the eligible agency project described in subparagraph (A)—(i)each Federal facility proposed to be included;(ii)an estimated total cost; and(iii)a proposed schedule.(2)Unaffected agenciesTo be eligible to receive a purchase transfer from the Fund, an unaffected agency shall submit to each applicable committee of jurisdiction a request that describes—(A)the eligible agency project proposed to be carried out by the unaffected agency using the purchase transfer; and(B)with respect to the eligible agency project described in subparagraph (A)—(i)each Federal facility proposed to be included;(ii)an estimated total cost; and(iii)a proposed schedule.(c)Approval(1)Notice for GSA-affected agenciesOn approval by the Administrator of a request submitted by a GSA-affected agency under subsection (b)(1), the Administrator shall submit to Congress a notice of the approval in accordance with subsections (b) and (h) of section 3307 of title 40, United States Code.(2)CongressOn receipt of a request for a purchase transfer from the Fund and the notice of approval by the Administrator for GSA-affected agencies required under paragraph (1), Congress may enact legislation— (A)approving the applicable eligible agency project and the purchase transfer, subject to—(i)for a request of a GSA-affected agency, subsections (c) and (d) of section 3307 of title 40, United States Code; or(ii)for a request of an unaffected agency, any applicable laws (including regulations); and(B)appropriating an amount equal to the first repayment amount relating to the approved eligible agency project.(3)AdministratorThe Administrator may transfer amounts in the Fund to an agency only if—(A)Congress has enacted legislation pursuant to paragraph (2)(A) approving—(i)the eligible agency project of the agency; and(ii)the purchase transfer; and(B)the agency has—(i)received appropriations pursuant to section 6(e) for the first repayment amount; and(ii)made the first repayment to the Fund in accordance with section 6. (4)Secretary of TreasuryThe Secretary of the Treasury, in consultation with the Director of the Office of Management and Budget and the head of the applicable purchasing agency, may establish within that purchasing agency new accounts for the purpose of facilitating budgetary and financial reporting of the transactions authorized by this Act.(d)AmountThe total amount of a purchase transfer shall be not less than an amount equal to the sum of—(1)the full cost of the relevant eligible agency project, which shall be not less than a useful segment of the applicable Federal facility; and(2)the administrative fee required to be paid by the relevant purchasing agency under subsection (h), as determined by the Administrator.(e)Availability(1)In generalSubject to paragraph (2), a purchase transfer to a purchasing agency—(A)shall remain available until expended;(B)shall be used solely to pay the costs of an eligible agency project; and(C)may not be transferred or reprogrammed for any other purpose. (2)Return of unused amountsAny portion of a purchase transfer that is not necessary to pay for the total cost of an eligible agency project shall be returned to the Fund, as follows: (A)TimingAny unobligated purchase transfer amounts shall be returned to the Fund—(i)after the relevant eligible agency project is substantially complete, as determined by the applicable purchasing agency; and(ii)by not later than 2 years after the date on which the most recent outlay of funds from the purchase transfer by the purchasing agency occurred.(B)Upward adjustmentsIf, after the return of unused purchase transfer amounts under subparagraph (A), there occurs an upward adjustment to a previously incurred obligation for the eligible agency project, the Fund shall provide to the applicable purchasing agency an expenditure transfer for the upward adjustment in an amount equal to the lower of—(i)the amount returned under subparagraph (A); and(ii)the amount of the upward adjustment to the previously incurred obligation.(f)Limitations(1)Availability of amountsNotwithstanding any appropriations Act making amounts available for a purchase transfer under this section, if the amount made available to the applicable purchasing agency for the first repayment amount relating to the purchase transfer is less than the amount required by section 6(b) for the fiscal year, the amount transferred from the Fund to the purchasing agency shall be equal to the product obtained by multiplying—(A)that first repayment amount; and(B)the number of years in the applicable repayment period under section 6(c).(2)Annual maximumThe total amount appropriated for a fiscal year for new purchase transfers under this section shall be not more than an amount equal to the sum of—(A)$2,500,000,000; and(B)the total amount, if any, by which the amounts appropriated for purchase transfers during any preceding fiscal years were less than the amount described in subparagraph (A).(3)Higher project costsIf the amount appropriated from the Fund for a purchase transfer under this section is insufficient to pay the full costs of the eligible agency project that is the subject of the purchase transfer, an amount in excess of the appropriated amount may be transferred from the Fund to the applicable purchasing agency only if—(A)the additional transfer is approved in advance by an appropriations Act; and(B)the purchasing agency has—(i)received an appropriation of an additional amount for the adjustment to the repayment amount under section 6(b)(2); and(ii)repaid to the Fund that additional repayment amount.(4)Effect of sectionNothing in this section requires any unaffected agency to receive approval from the Administrator, or to achieve compliance with section 3307 of title 40, United States Code, before acquiring real property pursuant to an existing authority of the unaffected agency for purposes of this Act.(g)Excess purchase transfer amountsIn any fiscal year during which the total amount of purchase transfers approved to be appropriated from the Fund exceeds an amount equal to the lesser of the amount available in the Fund and the annual limitation described in subsection (f)(2) for that fiscal year—(1)each purchase transfer approved by an appropriations Act for the fiscal year shall be reduced by a uniform percentage, to be calculated by the Administrator in a manner that ensures that the excess is eliminated; and(2)the Administrator may not transfer from the Fund an amount equal to more than the reduced purchase transfer amount calculated under paragraph (1).(h)Administrative feeOn receipt of a purchase transfer, a purchasing agency shall pay to the Administrator from the purchase transfer a 1-time administrative fee in an amount equal to not less than 0.03 percent of the total cost of the eligible agency project that is the subject of the purchase transfer.6.Repayments to Fund(a)Agreement requiredAs a condition of receiving a purchase transfer from the Fund, a purchasing agency shall enter into a written agreement with the Administrator under which the purchasing agency shall agree to make annual repayments to the Fund in accordance with this section.(b)Amount(1)In generalSubject to paragraph (2), the amount of an annual repayment to the Fund by a purchasing agency under this section shall be an amount equal to the quotient obtained by dividing—(A)the amount of the purchase transfer provided to the purchasing agency; by(B)the number of years in the repayment period, as determined under subsection (c).(2)Adjustment(A)In generalIn any case described in subparagraph (B), after a purchasing agency repays to the Fund the applicable repayment amount, the Administrator shall adjust the repayment amount owed by the purchasing agency for each fiscal year thereafter by such uniform amount as the Administrator determines to be necessary to ensure that the sum of all repayments (including any repayments already paid to the Fund) by the purchasing agency is equal to the actual cost of the eligible agency project of the purchasing agency.(B)DescriptionA case referred to in subparagraph (A) is any case in which—(i)the actual cost of the eligible agency project of the purchasing agency is less than the purchase transfer to the purchasing agency;(ii)(I)the actual cost of the eligible agency project of the purchasing agency is greater than the purchase transfer to the purchasing agency; and(II)an additional purchase transfer in an amount equal to the amount of the difference has been approved in advance in an appropriations Act;(iii)the total amount of repayments by the purchasing agency exceeds the annual repayment amount described in paragraph (1); or(iv)the amount of the purchase transfer is reduced under section 5(g). (c)Repayment periodThe period over which a purchasing agency shall repay to the Fund the amount described in subsection (b) shall be—(1)such period as may be agreed to by the purchasing agency and the Administrator; but(2)not longer than 15 years, beginning in the fiscal year for which the first repayment amount is appropriated to the purchasing agency pursuant to subsection (e)(1).(d)FrequencyRepayments shall be made under this section not less frequently than annually during the period described in subsection (c).(e)Authorization of appropriations(1)In generalThere are authorized to be appropriated to each purchasing agency such sums as are necessary for the repayments owed by the purchasing agency to the Fund under this section for each fiscal year during the period—(A)beginning in the first fiscal year during which amounts are transferred from the Fund to the purchasing agency under section 5(c)(3); and(B)ending on the last day of the repayment period determined for the purchasing agency under subsection (c).(2)TreatmentThe receipt by a purchasing agency of amounts made available pursuant to paragraph (1) for a fiscal year shall be considered to be a legal obligation of the purchasing agency during that fiscal year to make a repayment to the Fund in accordance with this section.7.Treatment of eligible agency projects and Federal facilities(a)Disposition(1)In generalDisposition of an eligible agency project and any Federal facility that is the subject of an eligible agency project shall be carried out in accordance with—(A)applicable laws (including regulations); and(B)this subsection.(2)Outstanding repayment obligationsIf the disposition of an eligible agency project or Federal facility described in paragraph (1) occurs before the applicable purchasing agency has completed the obligation of the purchasing agency to make any repayment to the Fund under section 6, the purchasing agency shall continue to make the required repayments until the date on which the Fund is fully repaid, subject to the availability of appropriations. (3)Use of proceeds(A)In generalIf the disposition of an eligible agency project or Federal facility described in paragraph (1) results in the receipt of sale proceeds, those proceeds shall be available— (i)initially, to the applicable purchasing agency to pay any remaining unpaid repayments owed by the purchasing agency to the Fund; and(ii)thereafter, for the purpose of supporting authorized real property activities (excluding operations and maintenance)—(I)to the applicable purchasing agency, in the case of a purchasing agency that is an unaffected agency (as defined in section 5(a)); or(II)to the Administrator, in the case of an asset held in the inventory of the General Services Administration under subsection (c).(B)AvailabilityAny proceeds from a sale under subparagraph (A)—(i)shall be available until expended, without further appropriation; and(ii)may be deposited in any account of the applicable purchasing agency or the General Services Administration, as applicable, that is available for the purposes described in clauses (i) and (ii) of subparagraph (A).(b)Changes in need or conditionA change in the mission need of a purchasing agency for an eligible agency project or Federal facility that is the subject of an eligible agency project, and any change in the condition of such an eligible agency project or Federal facility, shall not affect any applicable repayment obligation relating to the eligible agency project under section 6.(c)Holding in Administration inventory(1)DefinitionsIn this subsection:(A)AdministrationThe term Administration means the General Services Administration.(B)Covered propertyThe term covered property means any asset acquired through the Administration by a purchasing agency using a purchase transfer.(2)Inclusion in inventoryOn acquisition by a GSA-affected agency of any covered property, the covered property shall be—(A)placed in the inventory of the Administration; and(B)considered to be under the custody and control of the Administrator, subject to the requirements of this subsection.(3)Payment to Administrator(A)In generalOn receipt by a GSA-affected agency of amounts pursuant to a purchase transfer for the acquisition of any covered property, the GSA-affected agency—(i)except as provided in clause (ii), shall transfer the purchase transfer amount to the Administrator for deposit in the Federal Buildings Fund under section 592 of title 40, United States Code; but(ii)may retain such portion of the purchase transfer amount as is necessary for acquisition by the GSA-affected agency of associated furniture, fixtures, and equipment necessary to furnish the Federal facility for initial occupancy in accordance with subparagraph (B).(B)UseThe Administrator or a GSA-affected agency shall use the amounts transferred under subparagraph (A)(i) or retained under subparagraph (A)(ii), respectively, only to pay the costs of the eligible agency project associated with the covered property.(C)Prohibition on feesThe Administrator may not charge any fee for the execution of an eligible agency project on covered property pursuant to subparagraph (B), other than the 1-time administrative fee described in section 5(h).(4)Occupancy agreementThe Administrator and the head of the applicable GSA-affected agency shall enter into an occupancy agreement with respect to any covered property acquired by the GSA-affected agency that—(A)recognizes the investment of the GSA-affected agency in the covered property and the associated eligible agency project by providing for shell rent abatement, in accordance with paragraph (5); and(B)establishes that the purchasing agency shall continue to be responsible for making annual repayments to the Fund in accordance with section 6 with respect to the covered property.(5)Shell rent abatementThe shell rent abatement provisions under paragraph (4)(A) relating to an occupancy agreement with respect to covered property shall include requirements that rental payments shall— (A)be made by the GSA-affected agency to the Administration immediately on occupancy of the covered property by the GSA-affected agency;(B)for the 5-year period beginning on the initial date of occupancy of the covered property by the GSA-affected agency, be in an amount equal to the operating costs during the rental payment period of the GSA-affected agency relating to the covered property; and(C)effective during the period beginning on the date immediately after the period described in subparagraph (B) and ending on the date that is 25 years after the initial date of occupancy of the covered property by the GSA-affected agency, be in an amount equal to the sum of—(i)the operating costs during the rental payment period of the GSA-affected agency relating to the covered property; and(ii)such reduced shell rental rate as the GSA-affected agency and the Administrator may negotiate, subject to the requirement that the cumulative difference between the appraised market rent rate of the covered property and the reduced shell rental rate shall be equal to not more than the amount of the applicable purchase transfer.8.Budget enforcementFor purposes of budget enforcement under the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 et seq.), the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.), and the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 931 et seq.) relating to this Act, the following shall apply:(1)Direct spendingAny provision in an appropriations Act approving a purchase transfer from the Fund to a purchasing agency, and collection by the Fund of repayments from the purchasing agency— (A)shall be classified as direct spending (as defined in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c))); and(B)shall not be included in the estimates under section 251(a)(7) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)(7)) or considered budgetary effects for the purposes of section 3(4) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 932(4)). (2)Discretionary appropriationsA provision providing appropriations to a purchasing agency for annual repayments to the Fund shall be— (A)classified as discretionary appropriations; and (B)scored in the fiscal year for which such appropriations are made available by an appropriations Act. (3)Changes to Fund balance(A)DefinitionIn this paragraph, the term provision changing the Fund balance means a provision in an appropriations Act that— (i)rescinds or precludes from obligation balances in the Fund;(ii)rescinds or precludes from obligation balances of approved purchase transfers; or (iii)reduces the annual limitation on total purchase transfers under section 5(f)(2).(B)EffectsA provision changing the Fund balance— (i)shall be considered budgetary effects for purposes of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 931 et seq.), and such budgetary effects shall be placed on the scorecards maintained pursuant to section 4(d) of that Act (2 U.S.C. 933(d)) and the scorecards maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress); and(ii)shall not be included in the estimates under section 251(a)(7) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)(7)). (4)Failure to appropriate repayments(A)DefinitionIn this paragraph, the term failure to appropriate a repayment means that— (i)an appropriations Act for a fiscal year provides a first repayment amount for an eligible agency project; and (ii)for a subsequent fiscal year during the repayment period, no appropriations Act provides an appropriation for the repayment amount required for that fiscal year.(B)EffectsIf there is a failure to appropriate a repayment, an amount equal to the required repayment for the applicable fiscal year, calculated pursuant to section 6(b), shall be included in the estimates under section 251(a)(7) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)(7)). (5)Transfers and reprogramming(A)DefinitionIn this paragraph, the term transfer or reprogramming provision means a provision in an appropriations Act that, notwithstanding subparagraphs (B) and (C) of section 5(e)(1), authorizes or requires— (i)a transfer of amounts in the Fund for any purpose other than to cover the costs of eligible agency projects; or (ii)a purchasing agency to transfer or reprogram a purchase transfer for a purpose other than paying the costs of an eligible agency project.(B)EffectsThe amount transferred or reprogrammed under a transfer or reprogramming provision shall be included in the estimates of discretionary appropriations under section 251(a)(7) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)(7)).9.SequestrationSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by inserting after the item relating to Farm Credit System Insurance Corporation, Farm Credit Insurance Fund the following: Federal Capital Revolving Fund (47–4614–0–4–804)..10.Administrative provisions(a)Treatment as expenditure transfersThe following shall be considered to be, and shall be recorded as, expenditure transfers:(1)Each purchase transfer.(2)Each payment of an administrative fee under section 5(h).(3)Each transfer of repayment amounts to the Fund under section 6. (b)Effect of ActNothing in this Act—(1)provides any new real property landholding or land managing authority to a purchasing agency;(2)otherwise affects any existing real property landholding or land managing authority of an agency, as in effect on the date of enactment of this Act; or(3)permits the President, the Administrator, or the head of any other agency to transfer, reprogram, or otherwise use any amounts in the Fund absent specific language enacted by Congress authorizing such an action.